Citation Nr: 1539657	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-13 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a skin disorder of the groin and feet.

2. Entitlement to service connection for a skin disorder of the groin and feet.

3. Entitlement to service connection for residuals of a left foot cold weather injury.

4. Entitlement to service connection for residuals of a right foot cold weather injury.

5. Entitlement to service connection for a sleep disorder, to include sleep apnea.

6. Entitlement to service connection for residuals of a left hand cold weather injury.

7. Entitlement to service connection for residuals of a right hand cold weather injury.

8. Entitlement to service connection for irritable bowel syndrome, to include as secondary to an undiagnosed illness.

9. Entitlement to service connection for chronic fatigue syndrome, to include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1983 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2010 rating decision issued by the Regional Office (RO) in Atlanta, Georgia.

While the appellant indicated in an April 2013 VA Form 9 that he wished to testify at a videoconference hearing, he failed to appear at a hearing scheduled for September 2015.  Although a letter informing the Veteran of the date and time of the hearing appears to have been returned as undeliverable, in a correspondence received September 3, 2015, the Veteran wrote, "I hereby waive my thirty (30) days notification to attend an opening video teleconference hearing scheduled on Tuesday, September 1, 2015."  This indicates that he was aware of the scheduled hearing, because he had actual notice of the hearing and the statement cannot be reasonably construed as a request for postponement, the prior request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

All of the above issues save for the issue regarding new and material evidence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence added to the record since an unappealed August 2004 rating decision denying entitlement to service connection for a skin disorder of the groin and feet is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been presented since the last final denial to reopen a claim of entitlement to service connection for a skin disorder of the groin and feet.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

After reviewing all of the evidence of record available at the time of the August 2004 rating decision which denied entitlement to service connection for a skin rash of the feet and groin, in light of the evidence received since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, while at the time of the August 2004 rating decision there was no evidence of a current skin disorder, in May 2010, a VA examiner diagnosed the Veteran with bilateral tinea pedis as well as tinea corporis.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder of the groin and feet is reopened.  


REMAND

Further development of the appeal is required as there appear to be a significant number of outstanding relevant treatment records.  In an April 2010 statement, the Veteran indicated that he receives regular treatment from Tuttle Army Health Clinic.  While some records from this facility are of record, there are none dated after April 2010.  38 U.S.C.A. § 5103A(c) (West 2014).  Similarly, in February 2011 statements, the appellant reported that he has received regular treatment at the VA Medical Center in Charleston and the VA Outpatient Clinic in Savannah, Georgia.  While a handful of VA treatment records are associated with the claims file, most appear to be missing.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, while the Veteran was afforded a VA examination in May 2010, the examiner failed to specifically address whether any current disorders were related to service.  To the extent an opinion may be inferred from the examiner's findings, because he reviewed an incomplete claims file, any such opinion is of questionable value.  An addendum opinion is therefore required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records associated with Tuttle Army Health Clinic, as well as any outstanding VA treatment records, to include those from the VA Medical Center in Charleston and the VA Outpatient Clinic in Savannah, Georgia.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, forward the entire claims file in electronic records to the May 2010 examiner or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide opinions addressing whether it is at least as likely as not (50 percent probability or greater) that a skin disorder of the groin and feet, residuals of right and left foot cold weather injuries, residuals of right and left hand cold weather injuries, a sleep disorder to include sleep apnea, irritable bowel syndrome, and chronic fatigue syndrome are related to service.  The examiner should also offer an opinion as to whether the Veteran currently suffers from an undiagnosed illness or medically unexplained chronic multisymptom illness, including, but not limited to, fatigue and gastrointestinal signs or symptoms, which are at least as likely as not the result of his service in the Persian Gulf War.  If it is determined that examination is needed to respond to any part of this request, such examination should be scheduled in accordance with applicable procedures.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


